Citation Nr: 1412287	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for anxiety disorder, NOS.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to September 1980 and from July 1981 to May 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued the currently assigned disability ratings for the service-connected disabilities on appeal.

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal was remanded by the Board in November 2011 for additional development.  The Veteran was provided a supplemental statement of the case in May 2012; and in a June 2012 rating decision, the Veteran's anxiety disorder, NOS, was evaluated as 10 percent disabling effective March 2010, representing a partial grant of the appeal.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the November 2011 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issues of an increased rating for anxiety disorder and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire rating period of this appeal, the Veteran's right knee osteoarthritis disability has been manifested, at worst, with flexion from 0 to 140 degrees with pain starting at 140 degrees and extension to zero degrees with no pain; range of motion not limited by repetitive use; functional loss and/or functional impairment due to pain and prominent right ossification superior tibia; no locking pain or crepitus; tenderness to palpation of the medial and lateral joint line; antalgic gait; normal posture; muscle strength and joint stability normal; and no patellar subluxation/dislocation.


CONCLUSION OF LAW

For the entire rating period, the criteria for a disability rating in excess of 10 percent for right knee osteoarthritis disability have not been met. 38 U.S.C.A. §§ 1155, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R.      § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in March 2010, prior to the initial adjudication of the claim in July 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The March 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  The Veteran testified at a Board Video hearing in September 2011; and the Board remanded the case in November 2011 for additional development.  VA treatment records, Social Security Administration (SSA) records, and lay statements by the Veteran have been associated with the claims file.  In December 2011 and January 2012, in compliance with the Board Remand instructions, VA requested information from the Veteran regarding private medical treatment.

In April 2010 and April 2012, the Veteran was provided with VA examinations and the reports have been associated with the claims file.  See 38 U.S.C.A. § 5103A;   38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for service-connected right knee osteoarthritis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected disabilities have not increased in severity over the course of the appeal that would warrant different ratings.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Increased Rating for Right Knee Osteoarthritis

The Veteran is in receipt of a 10 percent rating for service-connected right knee osteoarthritis properly rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After review of the evidence, lay and medical, the Board finds that for the entire rating period of this appeal, the Veteran's right knee osteoarthritis disability has been manifested, at worst, with flexion from 0 to 140 degrees with pain starting at 140 degrees and extension to zero degrees with no pain; range of motion not limited by repetitive use; functional loss and/or functional impairment due to pain and prominent right ossification superior tibia; no locking pain or crepitus; tenderness to palpation of the medial and lateral joint line; antalgic gait; normal posture; muscle strength and joint stability normal; and no patellar subluxation/dislocation.

The Veteran contends that his right knee disability warrants a higher rating, "as it has gotten worse, and [he] now walks with a cane."  The Veteran testified in September 2011 that he went "through constant pains as far as the knee clicking" and that sitting and standing causes a lot of pain.  The Veteran further reported that his knee locks two to three times a month, "sometimes more, sometimes less," and that the knee "gives out...two to three, sometimes four times a month."  The Veteran also contends that if he does not do "some type of movement and exercising, the leg automatically swells."

In an April 2010 VA examination the Veteran reported that he "suffers from weakness, stiffness, intermittent swelling, pain, giving way, lack of endurance, locking, fatigability, and tenderness."  The Veteran further stated that he "gets pain approximately twice a day," precipitated by physical activity, and "gets flare-ups that can last up to two weeks."  The Veteran reported that he cannot stand or walk for long periods of time and that he uses a cane.

Upon physical examination, the April 2010 VA examiner found the Veteran's posture and gait were normal; there was tenderness to palpitation of the right knee medial and lateral joint line; and no locking pain or crepitus.  The Veteran's right knee range of motion was normal (flexion to 140 degrees and extension to 0 degrees without pain); not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Medial and lateral collateral ligaments were stable to varus and valgus stress.  Drawer test and McMurray tests were within normal limits.  

In an April 2012 VA knee examination, the Veteran reported "chronic on and off pain in the area of the bump" that formed on the anterior side of his tibia after his in-service injury, and that it "seemed to be getting progressively worse."  The Veteran also reported that "his knee continues to click whenever he moves the knee joint" and that he experiences "pain with prolonged walking, standing, or climbing up stairs."  The Veteran also stated that "kneeling on his knee is essentially impossible because it hurts too much by putting more pressure on the bump on the right knee."  The Veteran reported one flare up of pain-no edema, no swelling, no loss of motion-in the last year where "he was in bed for one week yet...he needed to exercise the knee as well."

Upon examination, the April 2012 VA examiner found right knee flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with no pain.  No limitation of motion upon repetitive use testing, and the Veteran denied any decreased range of motion, weakness or incoordination with repetitive use or during the one reported right knee flare in the last year.  The Veteran had pain on movement and reported most of the pain is from the prominent right ossification superior tibia, which is tender to touch, not inflamed or edematous.  The Veteran had tenderness to palpitation; muscle strength and joint stability testing were normal; no evidence of patellar subluxation/dislocation; and no meniscal conditions/surgery.  The Veteran had an antalagic walk using a cane, but was able to walk without the cane.  The Veteran "showed some wobble" walking heel to toe, was able to stand on toes and heels, but was not able to walk on toes or heels.        X-ray findings showed minimal osteoarthritis over anterior tibia and unfused ossification center for the right tibial tubercle, which were unchanged from the 2005 X-rays.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R.  § 4.71, Plate II.  In both the April 2010 and April 2012 VA examinations, the Veteran had full bilateral extension.  Even considering pain, flexion was, at worst, 140 degrees.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran was able to perform repetitive-use testing with no additional limitation of range of motion and no functional loss and/or functional impairment of the knee. 

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the April 2010 and April 2012 VA examiners noted that the right knee was stable with no patellar subluxation or ligament laxity.  As such, the Board finds that the Veteran does not have instability of the right knee and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for the right knee is not warranted under any of these Diagnostic Codes. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee osteoarthritis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right knee osteoarthritis disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected right knee osteoarthritis is characterized by normal range of motion with pain on flexion at 140 degrees with no subluxation or instability with one flare up within a year's time.  These symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In comparing the Veteran's disability level and symptomatology of the right knee to the rating schedule, the degree of disability of the right knee throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  In the absence of exceptional factors associated with the service-connected right knee osteoarthritis the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating in excess of 10 percent for right knee osteoarthritis is denied.


REMAND

Psychiatric Disorders

In April 2012 VA examiner opined that the Veteran's major depressive disorder was unrelated to military service and could be differentiated from the Veteran's service-connected anxiety disorder, NOS.  The April 2012 VA examiner further opined that there was no reliable link between the Veteran's military service and his current experience of depression.  The Veteran reported experiencing symptoms of depression in service when he was removed from training as a helicopter pilot, but the Veteran indicated these symptoms had resolved.  The VA examiner attributed the Veteran's current symptoms of low mood, appetite disturbance, concentration difficulty, anhedonia, sleep disturbance, and fatigue to his non-service connected major depressive disorder.  The Board finds that the April 2012 VA medical opinion is inadequate for rating purposes, as the VA examiner did not fully support the opinion that there was no direct link between the Veteran's depression and his service, and also did not provide an opinion as to whether or not the Veteran's depression was secondary to his service-connected disabilities.  See Barr, 21 Vet. App. at 312.  This presents medical questions that cannot be answered by the Board, and therefore, a VA examination must be provided to the Veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3159(c)(4).  

Additionally, the April 2012 VA examiner found the Veteran had very limited symptoms related to anxiety disorder, NOS, but assigned the Veteran a GAF score of 51.  The Board finds that an examination is also needed to evaluate the current severity of the Veteran's service-connected anxiety disorder, NOS.

TDIU

The Veteran has indicated that he is unable to maintain employment because of his need to wear soft shoes and that he had panic attacks at work that required him to take breaks to wait for the anxiety to pass.  The Veteran is in receipt of disability benefits by the Social Security Administration (SSA), which explicitly found him unable to work due to peripheral neuropathy and affective/mood disorders in December 2007.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board notes that the Veteran is not service-connected for peripheral neuropathy, and as noted above, it is yet to be determined whether the Veteran's depression is related to active service.

The April 2012 VA knee examiner opined that the Veteran's right knee osteoarthritis and the April 2012 VA mental health examiner opined that the Veteran's anxiety disorder, NOS, do not render him unable to secure and maintain substantially gainful employment.  Nonetheless, the impact of the Veteran's combined service-connected disabilities upon his ability to secure and maintain substantially gainful employment remains unclear.  For these reasons, the Board finds that a remand for a VA evaluation by a Vocational Rehabilitation Specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b) (2013), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation Service for extraschedular adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issues of anxiety disorder, NOS, and TDIU are REMANDED for the following action:

1.  First, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his depression, and the severity of his service-connected anxiety disorder, NOS.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  

Based on review of the appropriate records, the examiner should identify whether or not his service-connected anxiety disorder, NOS, can be distinguished from his depression.  If the examiner finds the Veteran's depression can be distinguished from his service-connected anxiety disorder, NOS:

a) The examiner should identify which specific symptoms the Veteran manifested are attributable to his service-connected anxiety disorder, NOS, and which specific symptoms are attributable to his depression.

b) Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that the Veteran's depression was incurred in or is otherwise related to service.

c) Next, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that the Veteran's depression is caused or aggravated by a service-connected disability or disabilities.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record.

2.  After VA psychiatric examination is associated with the record, adjudicate the Veteran's increased rating claim for service-connected anxiety disorder, and make any decision(s) regarding the Veteran's depression evidenced by the record.

3.  Then, schedule the Veteran for review by a VA vocational rehabilitation specialist or vocational specialist to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment. The claims folder should be made available to the vocational specialist.

The vocational specialist should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The vocational specialist must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The vocational specialist must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the vocational specialist should reflect review of the claims file and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to mere speculation, the specialist must provide a complete explanation as to why that is so.

4.  After completing all indicated development, adjudicate the issue of TDIU, including, if necessary, pursuant to      § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


